DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 06/23/2022.
Claims 1-4, 6, 7, 17, 18, 20 and 22 have been amended.
Claims 1-23 are allowed.

Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
	As per claim 1, the examiner found no prior arts that teach or fairly suggest, either alone or in combination, each and every limitations of the claim when the claim is taken into the considerations as a whole.  In particular, no prior arts teach “wherein the redundancy enable circuit is configured to be active responsive to an assertion of a second mode signal and to be inactive responsive to a de-assertion of the second mode signal; and a first logic gate configured to process the first mode signal and the second mode signal to produce a concurrent mode signal, wherein the array of memory cells, the redundancy enable circuit, and the error detection circuit are each further configured to be simultaneously active responsive to an assertion of the concurrent mode signal.”
	As per claim 17, the examiner found no prior arts that teach or fairly suggest, either alone or in combination, each and every limitations of the claim when the claim is taken into the considerations as a whole.  In particular, no prior arts teach “asserting a concurrent mode signal responsive to a simultaneous assertion of a first mode signal and a second mode signal to begin a concurrent mode of operation;” and “simultaneously activating a redundancy enable circuit to replace the faulty feature with a redundant feature, asserting the first mode signal while de-asserting the second mode signal to begin a diagnostic mode of operation; and activating the error detection circuit while the redundancy enable circuit is inactive during the diagnostic mode of operation.”
	As per claim 20, the examiner found no prior arts that teach or fairly suggest, either alone or in combination, each and every limitations of the claim when the claim is taken into the considerations as a whole.  In particular, no prior arts teach “an error detection circuit configured to identify a faulty feature responsive to an assertion of a first mode signal; and a redundancy enable circuit configured to replace the faulty feature with a replacement feature responsive to an assertion of a second mode signal.”
	Claims 2-16, 18, 19, 21-23 depend either directly or indirectly on claim 1, 17 or 20 and are allowable as a result.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PG Pub. 2014/0,317,460 A1 discloses memory device with a background built-in self-repair module that can operate simultaneously while the memory device is operational for performing external accesses.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE M KO whose telephone number is (571)270-3886. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAE M KO/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        July 2, 2022